DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Quadri et al. U.S. Publication 2011/0313515 discloses a method for deploying a self-expanding replacement valve prosthesis within a native valve having a native valve annulus, the method comprising: advancing the self-expanding replacement valve prosthesis into a heart in a radially compacted state, the self-expanding replacement valve prosthesis comprising: an expandable frame comprising a first end and a second end and having a longitudinal axis extending between the first end and the second end, the expandable frame configured to radially expand and contract for deployment within the native valve, wherein when the expandable frame is in an expanded
configuration, the expandable frame having has a larger cross-sectional dimension in a middle portion of the expandable frame and a smaller cross-sectional dimension at the first end and the second end of the expandable frame, the middle portion being between the first end and the second end; a plurality of generally longitudinal struts extending from the first end, each of the plurality of longitudinal struts comprising a mushroom-shaped tab; a plurality of anchors having ends positioned apart from the middle portion towards the second end, each of the plurality of anchors extending from a base attached to the expandable frame generally away from the first end before extending generally towards the first end and radially outwardly from the expandable frame. However, Quadri et al. does not expressly disclose nor render obvious wherein each of the plurality of anchors is connected to the expandable frame at the base with a single strut which splits into two struts which connect at the end of the struts to form an atraumatic end. In addition, Quadri et al. does not expressly disclose nor render obvious a first fabric portion covering at least a portion of the second end; and a plurality of second fabric portions each covering at least a portion of each of the plurality of anchors. Furthermore, Quadri et al. does not expressly disclose nor render obvious expanding the self-expanding replacement valve prosthesis to an expanded configuration and positioning the anchors so that at least some of the anchors are located between chordae tendineae.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774